CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Idle Media, Inc. (the "Company") on Form 10-Q for the three months ended December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Marcus Frasier, acting in the capacity as the Chief Executive Officer and Chief Financial Officer of the Company, certify to the best of our knowledge, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Marcus Frasier Marcus Frasier Chief Executive Officer Chief Financial Officer February 22, 2011
